Deen, Chief Judge.
The defendant was convicted of statutory rape, sodomy and incest. The primary question involves admissibility of porno magazines and materials at the trial. While the three convictions were on appeal to this court Sapp escaped from custody, according to the uncontroverted certificate of the district attorney and the affidavit of the custodian, Sheriff of Paulding County. He has not been apprehended nor has the appeal been perfected in these cases.
The motion to dismiss is granted. Dean v. State, 242 Ga. 808 and cit.

Appeals dismissed.


McMurray and Shulman, JJ., concur.